Citation Nr: 9921618	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for post-operative 
residuals of bilateral carpal tunnel syndrome.  

5.  Entitlement to an increased evaluation for hypothyroidism 
with a history of thyrotoxicosis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1978.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1992 rating 
decision of the Los Angeles, California Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for hypothyroidism with a history of 
thyrotoxicosis and assigned a 10 percent disability evaluation.  
Service connection was also denied for a lumbosacral spine 
disorder, a right shoulder disorder, a right knee disorder and 
for post-operative residuals of bilateral carpal tunnel syndrome.  
In February 1995, the Board remanded this appeal to the RO to 
obtain private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran a VA 
examination which included orthopedic and endocrinological 
evaluations.  In May 1996, the Board again remanded this appeal 
to the RO to obtain VA treatment records and to afford the 
veteran an additional VA examination.  The veteran has been 
represented throughout this appeal by the California Department 
of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.  

2.  Service connection is presently in effect for hypothyroidism 
with a history of thyrotoxicosis and for a ganglion of the left 
wrist.  

3.  A lumbosacral spine disorder was not shown in service or for 
many years after service separation.  The record contains no 
objective evidence that a lumbosacral spine disorder originated 
during active service.  The record contains no sufficiently 
probative evidence of an etiological relationship between the 
veteran's claimed lumbosacral spine disorder and his service-
connected hypothyroidism with a history of thyrotoxicosis.  

4.  A right shoulder disorder was not shown in service or for 
many years after service separation.  The record contains no 
objective evidence that a right shoulder disorder originated 
during active service.  The record contains no sufficiently 
probative evidence of an etiological relationship between the 
veteran's claimed right shoulder disorder and his service-
connected hypothyroidism with a history of thyrotoxicosis.  

5.  There is no competent evidence linking the veteran's claim 
for a right knee disorder to his period of service.  The record 
contains no sufficiently probative evidence of an etiological 
relationship between the veteran's claimed right knee disorder 
and his service-connected hypothyroidism with a history of 
thyrotoxicosis.  

6.  Post-operative residuals of bilateral carpal tunnel syndrome 
were not shown in service or for many years after service 
separation.  The record contains no objective evidence that post-
operative residuals of bilateral carpal tunnel syndrome 
originated during active service.  The record contains no 
sufficiently probative evidence of an etiological relationship 
between the veteran's claimed post-operative residuals of 
bilateral carpal tunnel syndrome and his service-connected 
hypothyroidism with a history of thyrotoxicosis.  

7.  The veteran's hypothyroidism with a history of thyrotoxicosis 
is productive of no more than hypothyroidism with fatigability or 
continuous medication required for control.  

8.  The veteran's hypothyroidism with a history of 
thyrotoxicosis, alternatively considered, is productive of no 
more than moderate hypothyroidism with fatigability.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
lumbosacral spine disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  

2.  The claim for entitlement to service connection for a right 
shoulder disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

3.  The claim for entitlement to service connection for a right 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

4.  The claim for entitlement to service connection for post-
operative residuals of bilateral carpal tunnel syndrome is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for hypothyroidism with a history of thyrotoxicosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Code 7903 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is not implausible.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  A review of the record 
indicates that the veteran's claim for an increased evaluation 
for his service-connected hypothyroidism with a history of 
thyrotoxicosis, is well-grounded and that all relevant facts have 
been properly developed.  As discussed below, the Board finds 
that the veteran's claims for service connection for a 
lumbosacral spine disorder, a right shoulder disorder, a right 
knee disorder and for post-operative residuals of  bilateral 
carpal tunnel syndrome are not well-grounded and that, therefore, 
there is no further duty to assist the veteran with development 
of such claims.

I.  Service Connection for a Lumbosacral Spine Disorder, a Right 
Shoulder Disorder and for a Right Knee Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  Additionally, 
where a veteran served ninety (90) days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).  Service connection is 
in effect for hypothyroidism with a history of thyrotoxicosis and 
for a ganglion of the left wrist.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; and 
(3) competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The veteran's service medical records do not refer to complaints 
of or treatment for a lumbosacral spine disorder, a right 
shoulder disorder or for bilateral carpal tunnel syndrome.  A 
September 1968 treatment entry noted that the veteran was seen 
for right knee pain.  An August 1972 medical board report 
indicated that the veteran was first noted to have symptoms of 
thyrotoxicosis in April 1972.  The diagnosis was a diffuse toxic 
goiter.  A May 1973 entry noted a diagnosis of Grave's disease.  
An August 1973 medical board cover sheet related a diagnosis of a 
diffuse toxic goiter, now treated by Radioiodine.  A June 1974 
medical examination report included a notation that the veteran 
had recent hyperthyroidism.  The veteran continued to receive 
treatment for multiple disorders during service.  An April 1976 
treatment entry noted that the veteran was seen with complaints 
of right knee, elbow and wrist pain.  An April 1976 consultation 
report indicated that the veteran was complaining of pain in the 
joints of the right side except for the right ankle.  As to an 
impression, it was noted that the veteran was presently 
euthyroid.  An additional April 1976 consultation report noted 
that the veteran had a history of right knee arthralgia for the 
pervious three weeks and right elbow and wrist athralgias with 
paresthesias of all fingertips of the right hand.  The 
impression, at that time, was polyarthralgias, etiology unknown, 
as well as the need to rule out hypothyroidism.  A December 1976 
consultation sheet noted that the veteran complained of pain in 
his knees and elbows.  The impression included status post 
diffuse toxic goiter and knee stiffness, possibly chondromalacia.  
The June 1978 separation examination report noted that the 
veteran had hypothyroidism, that he had been hospitalized for 
multiple painful joints and that he had cramps in his legs on a 
daily basis.  There were notations that the veteran's upper and 
lower extremities, spine and other musculoskeletal systems were 
normal.  There was also a notation that the veteran had a 
ganglion of the left wrist.  An August 1978 treatment entry also 
noted that the veteran had a ganglion of the left wrist.  

Private treatment records dated from April 1990 to October 1992 
indicated that the veteran was treated for several disorders.  An 
April 1990 report from the Doctors Hospital of Lakewood noted 
that the veteran suffered a fall after slipping on a wet floor.  
He complained of lower back pain.  The impression was back 
contusion/strain, minor.  A later April 1990 report related a 
diagnosis of lumbar strain/contusion.  An April 1991 report of a 
magnetic resonance imaging study of the right knee noted that the 
veteran had right knee pain.  A May 1991 report from Community 
Hospital of Huntington Park noted that the veteran underwent a 
video arthroscopy of the right knee.  The post-operative 
diagnosis was chondromalacia of the lateral compartment, 
involving the tibial plateau, femoral condyle and medial 
periphery of the lateral meniscus.  An April 1992 report from 
Feliciano S. Navalta, Jr., M.D., indicated that he had treated 
the veteran before for bursitis of the right shoulder and early 
arthritis of the right knee.  The diagnoses, at that time, 
included healed cervical and upper thoracic strain.  

The veteran underwent a VA general medical examination in October 
1992.  He reported that he would feel tired and weak and then 
fall.  He indicated that as a result of such accidents, he 
separated his right shoulder and had suffered an injury to his 
back and right knee.  The examiner indicated diagnoses including 
hyperthyroidism, post radioactive iodine, hypothyroidism and 
injuries to the right shoulder, low back and right knee.  A 
November 1992 addendum to the October 1992 examination report 
indicated an additional diagnosis of degenerative arthritis, L-4.  
VA treatment records dated from October 1992 to November 1992 
referred to continued treatment.  

At the February 1993 hearing on appeal, the veteran testified 
that he was always falling.  He stated that he felt weak because 
of his hyperthyroidism and indicated that he would just collapse.  
The veteran stated that he did not have actual injuries during 
service to his knee, shoulder or back.  He reported that he did 
have complaints of pain in his right knee and his wrist during 
service and related that he hurt his back and shoulder because of 
falling.  

Treatment records from Dr. Navalta dated in May 1993 indicated 
that the veteran continued to receive treatment.  A May 1993 
report noted that the veteran complained of neck pain and right 
shoulder pain at the scapula.  It was reported that such 
complaints were not new as the veteran had such complaints since 
his industrial injury.  Dr. Navalta indicated that the veteran 
had chronic cervical right shoulder muscle ligament strain.  

A January 1996 VA general medical examination report noted that 
the veteran reported that he was periodically overcome with a 
sensation of generalized weakness which caused him to fall.  He 
indicated that treatment of his hypothyroidism did not result in 
a decrease of symptoms.  The veteran stated that he had episodes 
of low back pain approximately two times a week.  He reported 
that he had developed chronic right knee pain and that he 
underwent arthroscopic surgery several years earlier.  The 
veteran also stated that during a fall, he dislocated his right 
shoulder and subsequently developed chronic right shoulder pain.  
The examiner indicated diagnoses including hyperthyroidism, 
status post radioactive iodine treatment with subsequent 
development of hypothyroidism; episodic falling of unknown 
etiology; bilateral carpal tunnel syndrome; low back pain 
syndrome; right shoulder pain, status post dislocation; and right 
knee arthritis.  The examiner commented that the evidence did not 
support a connection between the veteran's thyroid condition or 
carpal tunnel syndrome or to his other musculoskeletal problems.  
The examiner noted that falling had contributed to such 
conditions, but that it was unlikely to be related to the thyroid 
condition as the episodes of falling had persisted despite 
adequate treatment.  The examiner further stated that the report 
was generated without the benefit of the veteran's medical 
records.  A January 1996 radiological report, as to the right 
knee, indicated an impression of intra-articular calcification 
with spurring of the tibial spines and patella conducent with 
very mild degenerative or traumatic arthritis.  A radiological 
report, as to the lumbosacral spine, noted an impression of 
intermittent degenerative disc spurring with well-preserved disc 
spaces and a report, as to the right shoulder, noted an 
impression of a normal study.  

The veteran underwent a VA orthopedic examination in September 
1996.  He reported that he fell multiple times during service 
onto his right upper extremity secondary to right knee problems 
and hypothyroid problems.  The veteran complained of pain in the 
anterior right shoulder with repetitive activities such as 
washing his car.  As to the right knee, it was observed that the 
veteran had a many year history of right knee problems with no 
specific inciting trauma.  As to his back, it was reported that 
the veteran had no history of a discrete injury, but indicated 
that he had suffered multiple falls.  The veteran complained of 
occasional pain in the low back.  The examiner diagnosed probable 
impingement syndrome of the shoulder which could have been 
initiated at the time of the multiple falls during service and 
then exacerbated by the veteran's current activities.  
Chondromalacia of the patella was also diagnosed.  The examiner 
commented that such could have been initially exacerbated at the 
time of the veteran's falls during service.  The examiner further 
indicated that the veteran had a history of repeat chronic back 
strains without any evidence of radicular involvement.  The 
examiner remarked that such disorder could have been initiated 
during the veteran's multiple falls during service or be 
secondary to the veteran's recent falls.  Private treatment 
records dated from March 1996 to September 1998 indicated that 
the veteran continued to receive treatment for multiple 
disorders.  

The veteran underwent an orthopedic examination for VA purposes 
in December 1998.  The examiner reviewed medical reports of 
record.  It was noted that the veteran had chief complaints 
including low back, right shoulder and right knee pain.  The 
veteran reported that during service he hit his right knee on a 
bulk head or steps going up a ladder.  The examiner stated that 
the veteran was extremely vague and evasive in his answers.  The 
veteran indicated that as a result of his thyroid condition, he 
had blackout spells and would collapse.  The veteran stated that 
as a result of such collapsing, he developed pain in his 
posterior neck, right shoulder and the entirety of his right 
knee.  The examiner indicated diagnoses of status post-operative 
carpal tunnel releases, both hands times two, with excellent 
result and status post-operative arthroscopic surgery, right 
knee, with mild residual chondromalacia.  The examiner commented 
that he found it difficult to believe that a bump of the knee 
sustained in the military between 1968 and 1978 could have 
anything to do with arthroscopic surgery performed in 1987 or 
1988.  The examiner also stated that he found no evidence of 
pathology of the low back or right shoulder.  The examiner 
remarked that it was his opinion that none of the veteran's 
current complaints, from a musculoskeletal standpoint, were 
service-connected.  The examiner noted that the veteran's thyroid 
disease was a non-orthopedic condition and that he would not make 
any comments regarding the potential for service-connection of 
that condition.  

The veteran also underwent a VA neurological examination in 
December 1998.  The examiner reviewed medical reports of record.  
The examiner noted that the neurological examination was entirely 
within normal limits with no focal, motor or reflex 
abnormalities.  The impression included musculoskeletal 
lumbosacral spine disorder.  The examiner commented that the 
veteran's low back complaints were felt to be biomechanical in 
nature.  The examiner noted that there was no evidence of 
lumbosacral radiculopathy.  A December 1998 internal medicine 
examination for VA purposes related a diagnostic impression which 
included status post right arthroscopy for torn ligament of the 
right knee.  The examiner commented that there was no evidence of 
either meniscal tear, right shoulder pain or tendinitis 
associated with hypothyroidism.  

The Board has made a careful longitudinal review of the record.  
It is observed that the record is without sufficient objective 
evidence supportive of a finding that the veteran's claimed 
lumbosacral spine disorder, right shoulder disorder and right 
knee disorder became manifest or otherwise originated during the 
veteran's period of service or that arthritis was manifested 
within one year of service separation.  The clinical and other 
probative evidence of record also fails to indicate an 
etiological relationship between the veteran's claimed 
lumbosacral spine disorder, right shoulder disorder and right 
knee disorder and his service-connected hypothyroidism with a 
history of thyrotoxicosis.  As to the veteran's claimed 
lumbosacral spine disorder and right shoulder disorder, the Board 
notes that the veteran's service medical records make no 
reference to complaints of or treatment for such disorders.  The 
service medical records do indicate that the veteran was seen for 
complaints of right knee pain in April 1976.  A later April 1976 
entry noted that the veteran complained of pain in the joints of 
the right side except for the right ankle.  Also, an April 1976 
consultation report indicated that the veteran had a history of 
right knee arthralgia and related an impression which included 
polyarthralgias, etiology unknown, as well as the need to rule 
out hypothyroidism.  A December 1976 entry noted an impression 
which included knee stiffness, possibly chondromalacia.  The June 
1978 separation examination report noted that the veteran had 
been hospitalized for multiple painful joints and that he had 
cramps in his legs.  The Board observes that the veteran's 
service medical records also indicate that he was treated for 
variously diagnosed thyroid disorders including a diffuse toxic 
goiter, Grave's disease and hypothyroidism.  

The Board notes that the first clinical indication of a 
lumbosacral spine disorder was pursuant to an April 1990 report 
from the Doctors Hospital of Lakewood, more than eleven years 
after the veteran's separation from service, which noted that the 
veteran complained of lower back pain after suffering a fall 
after slipping on a wet floor.  The impression was 
contusion/strain, minor.  A later April 1990 reported noted a 
diagnosis of lumbar strain/contusion.  The Board notes that the 
first clinical reference to an actual diagnosed right shoulder 
disorder was pursuant to an April 1992 report from Dr. Navalta, 
more than thirteen years after the veteran's separation from 
service, which indicated that the veteran had been treated for 
bursitis of the right shoulder.  The Board notes that the first 
clinical indication of a right knee disorder, subsequent to the 
veteran's period of service, was pursuant to an April 1991 report 
of a magnetic resonance imaging study of the veteran's right 
knee, approximately thirteen years after his separation from 
service, which noted that he had right knee pain.  A May 1991 
report from Community Hospital of Huntington Park noted that the 
veteran underwent an arthroscopy of the right knee and indicated 
a post-operative diagnosis of chondromalacia of the lateral 
compartment, involving the tibial plateau, femoral condyle and 
medial periphery of the lateral meniscus.  

The Board observes that the veteran continued to receive 
treatment for complaints as to his lumbosacral spine, right 
shoulder and right knee disorder.  The Board notes that a January 
1996 VA general medical examination report noted that the veteran 
reported that he was periodically overcome with a sensation of 
generalized weakness which would cause him to fall.  He reported 
that during a fall, he dislocated his right shoulder.  The 
diagnoses, at that time, included hyperthyroidism, status post 
radioactive iodine treatment with subsequent development of 
hypothyroidism; episodic falling of unknown etiology; low back 
pain syndrome; right shoulder pain, status post dislocation; and 
right knee arthritis.  The examiner noted that his report was 
generated without the benefit of the veteran's medical records.  
The examiner did indicate, however, that the evidence did not 
support a connection between the veteran's thyroid condition or 
his other musculoskeletal problems.  The examiner indicated that 
the veteran's falling had contributed to such conditions, but 
that it was unlikely to be related to the thyroid condition as 
the episodes of falling had persisted despite adequate treatment.  
Further, the Board notes that a September 1996 VA orthopedic 
examination report noted that the veteran reported that he fell 
multiple times during service onto his right upper extremity 
secondary to right knee problems and hypothyroid problems.  It 
was reported that the veteran had a many year history of right 
knee problems with no specific inciting trauma and indicated that 
he had suffered multiple falls, but no history of discrete injury 
to his back.  The examiner diagnosed probable impingement 
syndrome of the shoulder which could have been initiated at the 
time of the multiple falls during service and then exacerbated by 
the veteran's current activities.  Chondromalacia of the patella 
was also diagnosed.  The examiner commented that such could have 
been initially exacerbated at the time of the veteran's falls 
during service, although such could not be proven.  The examiner 
further indicated that the veteran had a history of repeat 
chronic back strains without any evidence of radicular 
involvement.  The Board notes that the examiner remarked that 
such could have been initiated during the veteran's multiple 
falls during service or secondary to the veteran's recent falls.  
The Board observes that the examiner's reference to multiple 
falls during service was apparently based on a history solely 
provided by the veteran.  The service medical records do not 
refer to multiple falls or to low back disorders, right shoulder 
disorders or right knee disorders resulting from such falls.  
Further, the Board notes that the Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The Board 
also observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology can 
be no better than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  The Board notes that there is 
no indication that the examiner, pursuant to the September 1996 
orthopedic examination report, reviewed the veteran's claims 
folder prior to providing his conclusions.  Also, the Board 
observes that the examiner solely indicated that the veteran's 
claimed lumbosacral spine disorder, right shoulder disorder and 
right knee disorder, could have been initiated at the time of 
multiple falls during service.  As noted above, there is no 
indication in the service medical records that such multiple 
falls actually occurred.  

Additionally, the Board notes that a December 1998 orthopedic 
examination for VA purposes indicated that the veteran had chief 
complaints including low back, right shoulder and right knee 
pain.  The veteran reported that during service he hit his right 
knee on a bulkhead or steps going up a ladder.  The examiner 
noted that the veteran was extremely vague and evasive in his 
answers.  The examiner reviewed the medical reports of record.  
The examiner indicated diagnoses of status post-operative carpal 
tunnel releases, both hands times two, with excellent result and 
status post-operative arthroscopic surgery, right knee, with mild 
residual chondromalacia.  The examiner stated that he found no 
evidence of pathology of the low back or right shoulder.  The 
examiner commented that he found it difficult to believe that a 
bump of the knee sustained in the military between 1968 and 1978 
could have anything to do with arthroscopic surgery performed in 
1987 or 1988.  The examiner specifically remarked that it was his 
opinion that none of the veteran's current claimed disorders, 
from a musculoskeletal standpoint, were service-connected.  A 
December 1998 neurological examination for VA purposes noted an 
impression which included musculoskeletal lumbosacral spine 
disorder.  The examiner, after a review of the record, commented 
that the veteran's low back complaints were felt to be 
biomechanical in nature.  Also, a December 1998 internal medicine 
examination for VA purposes related a diagnostic impression which 
included status post right arthroscopy for torn ligament of the 
right knee.  The examiner commented that there was no evidence of 
either meniscal tear, right shoulder pain or tendinitis 
associated with hypothyroidism.  As noted above, the examiners, 
pursuant to the December 1998 orthopedic, neurological and 
internal medicine examination reports for VA purposes, all 
reviewed medical reports of record in support of their 
conclusions.  Additionally, such examinations were scheduled 
specifically to determine the etiology of the veteran's claimed 
lumbosacral spine, right shoulder and right knee disorders.  
Therefore, the Board concludes that such opinions are more 
probative than that provided by the examiner pursuant to the 
September 1996 VA orthopedic examination report.  

The Board notes that the veteran has alleged in statements and 
testimony on appeal that his claimed lumbosacral spine disorder, 
right shoulder disorder and right knee disorder originated during 
his period of service or, in the alternative, were incurred as a 
result of his service-connected hypothyroidism with a history of 
thyrotoxicosis.  The Board notes, however, that the veteran is 
not competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorders, that 
such disorders are etiologically related to his service-connected 
thyroid disorder, or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board notes that the 
record is devoid of sufficiently competent evidence establishing 
that the veteran's claimed lumbosacral spine disorder, right 
shoulder disorder and right knee disability became manifest or 
otherwise originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately establish 
any relationship or nexus between such disorders and the 
veteran's period of service.  See Caluza.  The clinical evidence 
of record also fails to satisfactorily indicate that such 
disorders are etiologically related to the veteran's service-
connected hypothyroidism with a history of thyrotoxicosis.  
Therefore, in the absence of sufficiently probative evidence 
establishing that the claimed disorders originated during the 
veteran's period of service, or within one year of service 
separation, or establishing an etiological relationship between 
such disorders and the veteran's service-connected hypothyroidism 
with a history of thyrotoxicosis, the Board concludes that the 
veteran's claims for service connection for a lumbosacral spine 
disorder, a right shoulder disorder and a right knee disorder are 
not plausible and, therefore, not well-grounded.  Further, the 
Board finds the information provided in the statement of the case 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA on 
notice of the existence of any other specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate remedy 
is to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, concludes 
that denying the appeal on such issue because the claim is not 
well grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  



II.  Service Connection for Post-Operative Residuals of Bilateral 
Carpal
Tunnel Syndrome

The veteran's service medical records were discussed above.  
There was no reference to complaints of or treatment for 
bilateral carpal tunnel syndrome.  A June 1978 separation 
examination report and an August 1978 treatment entry noted that 
the veteran had a ganglion of the left wrist.  

Private treatment records dated from April 1990 to October 1992 
indicated that the veteran was treated for several disorders.  An 
April 1992 report from Dr. Navalta noted that in the course of 
carrying mail, the veteran experienced neck and upper thoracic 
pain in both upper extremities with numbness of both hands worse 
on the right.  Dr. Navalta indicated diagnoses including 
bilateral carpal tunnel syndrome.  In a May 1992 treatment entry, 
Dr. Navalta noted that the veteran sustained bilateral carpal 
tunnel syndrome as a result of his employment as a post man from 
repetitive pressure of both wrists while handling mail.  A June 
1992 report from Charter Suburban Hospital noted an impression 
including bilateral carpal tunnel syndrome, by history, uncertain 
in terms of etiology, whether work-related at post office or 
whether secondary to hypothyroidism and/or other etiology, 
history of Grave's thyrotoxicosis, status post radioactive iodine 
therapy, chemically hyperthyroid due to poor medication 
compliance.  The veteran submitted medical articles which 
indicated that causes of carpal tunnel syndrome can include 
hypothyroidism.  

In an August 1992 statement, Dr. Navalta indicated that the 
veteran sustained bilateral carpal tunnel syndrome on November 
1991, as a result of his employment as a postman carrying mail, 
loading and unloading mail, and putting repetitive pressure at 
both wrists.  Dr. Navalta stated that he did not seen another 
etiology for the bilateral carpal tunnel syndrome.  The veteran 
underwent a VA orthopedic examination in October 1992.  The 
diagnoses included bilateral carpal tunnel release, post-surgery.  

At the February 1993 hearing on appeal, the veteran testified 
that he had undergone surgery on his wrist due to carpal tunnel 
syndrome.  He reported that he had complaints as to his wrist 
during service.  He indicated that a physician had told him that 
his carpal tunnel syndrome was related to his hypothyroidism.  

The veteran underwent a VA general medical examination in January 
1996.  The diagnoses included bilateral carpal tunnel syndrome.  
The examiner commented that the evidence did not support a 
connection between the veteran's thyroid condition or carpal 
tunnel syndrome or to his other musculoskeletal problems.  The 
examiner also remarked, however, that the connection was possible 
between hypothyroidism and the veteran's carpal tunnel syndrome.  
The examiner indicated that the report was generated without the 
benefit of the veteran's medical records.  

The veteran underwent a VA neurological examination in January 
1997.  The examiner noted that the veteran was seen without any 
medical records.  The veteran reported that he had symptoms in 
both hands which began sometime after service and resulted in two 
surgeries, first five or six years earlier and then again in 
1996.  The examiner noted, as to diagnoses, that if the veteran 
had carpal tunnel syndrome, then it was minimal.  The examiner 
indicated that the veteran's current symptoms were not 
particularly suggestive of carpal tunnel syndrome.  The examiner 
also remarked that the veteran had reportedly well-controlled and 
well-treated hypothyroidism.  The examiner noted that as there 
was no current evidence of myxedema or any swelling of joints, or 
soft tissues surrounding joints, such should not be considered a 
risk factor for carpal tunnel syndrome.  The examiner commented 
that he could not directly accept the hypothesis that the 
consequences of hypothyroidism, when it was untreated, namely 
soft tissue swelling, which could predispose carpal tunnel 
syndrome, also applied in the case of the veteran who was 
extremely well-treated for hypothyroidism and did not have such 
consequences.  The examiner indicated, therefore, such would not 
pose for the veteran a risk factor of carpal tunnel syndrome.  

The veteran underwent an additional VA neurological examination 
in April 1997.  The examiner stated, as to a diagnosis, that on 
the information he had at that time, he was unable to connect the 
veteran's peripheral nerve difficulties (allegedly carpal tunnel 
syndrome) to well-treated hypothyroidism.  In an April 1997 
addendum, the examiner indicated that he had reviewed the 
veteran's claims folder.  As to a conclusion, the examiner 
indicated that he was unable to connect the veterans alleged 
carpal tunnel syndrome to his well-treated hypothyroidism.  
Private treatment records dated from March 1996 to September 1998 
indicated that the veteran was treated for disorders including 
bilateral carpal tunnel syndrome.  

The veteran underwent a neurological examination for VA purposes 
in December 1998.  The examiner indicated an impression which 
included status post bilateral carpal tunnel release, times two 
and hypothyroidism, status post radioactive iodine treatment with 
subsequent hypothyroidism.  The examiner stated that it was felt 
that the veteran exhibited minimal residuals related to his prior 
carpal tunnel surgeries.  The examiner noted that except for the 
veteran's complaints of intermittent paresthesias, the veteran's 
neurological examination revealed no focal findings.  The 
examiner indicated that in reviewing the veteran's medical 
records, he noted that the veteran's treating physician felt that 
there was nothing other than the veterans duties as a postal 
worker which led to his development of carpal tunnel syndrome.  
The examiner stated that he concurred which such conclusion.  The 
examiner remarked that the veteran's hypothyroidism was diagnosed 
in 1982 and that he received appropriate medical follow-up.  It 
was observed that the veteran's carpal tunnel syndrome appeared 
in 1991 and 1992 when his thyroid condition was well-monitored 
and well-controlled.  The examiner indicated that he felt that 
given the veteran's history of working as a mail carrier, he 
would have had the exact symptoms and disability irrespective of 
the hypothyroidism.  

A December 1998 orthopedic examination report for VA purposes 
noted diagnosis including status post-operative carpal tunnel 
release, both hands, times two, with excellent results.  The 
examiner noted that the veteran's carpal tunnel syndrome in both 
hands was already accepted by the veteran's employer as work-
related.  The examiner noted that it was his opinion, therefore, 
that it was not service-connected.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's post-operative 
residuals of bilateral carpal tunnel syndrome became manifest or 
otherwise originated during his period of service.  The clinical 
and other probative evidence of record also fails to indicate an 
etiological relationship between the veteran's post-operative 
residuals of bilateral carpal tunnel syndrome and his service-
connected hypothyroidism with a history of thyrotoxicosis.  The 
Board notes that the veteran's service medical records make no 
reference to complaints of or treatment for bilateral carpal 
tunnel syndrome.  A June 1978 separation examination report and 
an August 1978 treatment entry noted that the veteran had a 
ganglion on the left wrist.  The veteran is service-connected for 
such disorder.  The veteran's service medical records do indicate 
that he was treated for variously diagnosed thyroid disorders 
including a diffuse toxic goiter, Grave's disease and 
hypothyroidism.  The Board notes that the first clinical 
reference to bilateral carpal tunnel syndrome was pursuant to an 
April 1992 report from Dr. Navalta, more than thirteen years 
after the veteran's separation from service, which noted that the 
veteran complained of pain in both upper extremities with 
numbness of both hands, worse on the right.  Dr. Navalta 
indicated diagnoses including bilateral carpal tunnel syndrome.  
The Board notes that the veteran continued to receive treatment 
for such disorder.  

In a May 1992 treatment entry, Dr. Navalta reported that the 
veteran sustained bilateral carpal tunnel syndrome as a result of 
his employment as a postman from repetitive pressure of both 
wrists while handling mail.  However, a June 1992 report from 
Charter Suburban Hospital noted an impression including bilateral 
carpal tunnel syndrome, by history, uncertain in terms of 
etiology, whether work-related at post office or whether 
secondary to hypothyroidism and/or other etiology.  The Board 
observes that the examiner, pursuant to such hospital report, 
apparently noted a history solely provided by the veteran.  The 
Board notes that Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. Brown, 
5 Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than the 
facts alleged by the veteran.  See Swann.  The Board notes that 
the report noted solely that the veteran's bilateral carpal 
tunnel syndrome was of uncertain etiology and that it was not 
known whether it was related secondary to hypothyroidism and/or 
other etiology.  The veteran's carpal tunnel syndrome was not 
specifically noted to be related to his service-connected thyroid 
disorder.  Further, there is no indication that the examiner, 
pursuant to such report, reviewed the record prior to providing 
such diagnoses.  

The Board further observes that in an August 1992 statement, Dr. 
Navalta indicated that the veteran sustained bilateral carpal 
tunnel syndrome on November 1991 as a result of his employment 
and specifically stated that he did not see another etiology for 
the bilateral carpal tunnel syndrome.  Additionally, the Board 
notes that a January 1996 VA general medical examination report 
related diagnoses including bilateral carpal tunnel syndrome.  
The examiner commented that the evidence did not support a 
connection between the veteran's thyroid condition or carpal 
tunnel syndrome or to his musculoskeletal problems.  The examiner 
also remarked, however, that a connection was possible between 
hypothyroidism and the veteran's carpal tunnel syndrome.  The 
examiner indicated that the report was generated without benefit 
of an informed review of the veteran's medical records.  See 
Swann.  The Board notes that in an April 1997 addendum to an 
April 1997 VA neurological examination report, the examiner 
indicated that he had reviewed the veteran's claims folder and 
that he was unable to connect the veteran's alleged carpal tunnel 
syndrome to his well-treated hypothyroidism.  Also, the Board 
observes that a December 1998 neurological examination for VA 
purposes related an impression which included status post 
bilateral carpal tunnel release, times two and hypothyroidism, 
status post radioactive iodine treatment with subsequent 
hypothyroidism.  The examiner reported that in reviewing the 
veteran's medical records, he noted that the veteran's treating 
physician felt that there was nothing other than the veteran's 
duties as a postal worker, which led to his development of carpal 
tunnel syndrome.  The examiner stated that he concurred with such 
conclusion.  Additionally, the examiner, pursuant to a December 
1998 orthopedic examination for VA purposes, noted that it was 
his opinion that the veteran's bilateral carpal tunnel syndrome 
was not service-connected.  The examiner did review the claims 
folder.  The Board observes that the opinions indicated by the 
examiners pursuant to the April 1997 addendum to the April 1997 
VA neurological examination report, the December 1998 
neurological examination for VA purposes and the December 1998 
orthopedic examination for VA purposes, were all based on review 
of the veteran's claims folder.  Further, the reasoning 
accompanying such reports is precise and dispositive of the 
matter before the Board.  Accordingly, the Board finds that such 
reports are of greater probative value.  

The Board notes that the veteran has alleged in statements and 
testimony on appeal that his claimed post-operative residuals of 
bilateral carpal tunnel syndrome originated during his period of 
service or, in the alternative, were incurred as a result of his 
service-connected hypothyroidism with a history of 
thyrotoxicosis.  The Board notes, however, that the veteran is 
not competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder, that such 
disorder is etiologically related to his service-connected 
thyroid disorder, or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board notes that at 
the February 1993 hearing on appeal, the veteran testified that a 
physician had related his bilateral carpal tunnel syndrome to his 
service-connected thyroid disorder.  However, the Board observes 
that the Court has held that a claimant's statement about what a 
physician said about a condition, and subsequently "filtered" 
through the lay person's own sensibilities, is insufficient to 
render a claim well-grounded.  See Kirwin v. Brown, 8 Vet.App. 
148 (1995).  The Board notes that the record is devoid of 
sufficiently competent evidence establishing that the veteran's 
claimed post-operative residuals of bilateral carpal tunnel 
syndrome became manifest or otherwise originated during the 
veteran's period of service.  The probative medical evidence 
simply fails to adequately establish any relationship or nexus 
between such disorder and the veteran's period of service.  See 
Caluza.  The clinical evidence of record also fails to 
satisfactorily indicate that such disorder is etiologically 
related to the veteran's service-connected hypothyroidism with a 
history of thyrotoxicosis.  Therefore, in the absence of 
sufficiently probative evidence establishing that the claimed 
disorder originated during the veteran's period of service, or 
establishing an etiological relationship between such disorder 
and the veteran's service-connected hypothyroidism with a history 
of thyrotoxicosis, the Board concludes that the veteran's claim 
for service connection for post-operative residuals of bilateral 
carpal tunnel syndrome is not plausible and, therefore, not well-
grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
other specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate remedy 
is to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, concludes 
that denying the appeal on such issue because the claim is not 
well grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

III.  Increased Evaluation for Hypothyroidism with a History of
Thyrotoxicosis

A.  Historical Review

The veteran's service medical records were discussed above.  
Private treatment records dated from April 1990 to October 1992 
indicated that the veteran was treated for several disorders.  

The veteran underwent a VA general medical examination in October 
1992.  The diagnoses included hyperthyroidism, post radioactive 
iodine, and hypothyroidism.  In November 1992, service connection 
was granted for hypothyroidism with a history of thyrotoxicosis.  
A 10 percent disability evaluation was assigned which has 
remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board notes that 
that the regulations governing the evaluation of endocrine 
disorders were amended as of June 6, 1996.  See 61 FEDERAL 
REGISTER 20440 (1996) (to be codified at 38 C.F.R. §§ 4.119).  The 
Board notes that the regulations applicable as of June 6, 1996, 
are more favorable to the pending claim for an increased 
evaluation for hypothyroidism with a history of thyrotoxicosis.  
Therefore, the Board concludes that the veteran's claim will be 
evaluated under the new regulations governing hypothyroidism.  
See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) (when there 
has been a change in an applicable regulation after a claim has 
been filed, but before final resolution, the regulation most 
favorable to the claimant must be applied).  The regulations in 
effect as of October 7, 1996, provide that a 10 percent 
evaluation is warranted for hypothyroidism with fatigability, or; 
continuous medication required for control.  A 30 percent 
evaluation requires fatigability, constipation and mental 
sluggishness.  38 C.F.R. Part 4, Diagnostic Code 7903 (1998).  

Under the regulations in effect prior to June 6, 1996, a 10 
percent evaluation is warranted for moderate hypothyroidism with 
fatigability.  A 10 percent evaluation is also the minimum 
evaluation which is assigned when continuous medication is 
required for control of hypothyroidism.  A 30 percent evaluation 
requires moderately severe hypothyroidism with sluggish mentality 
and other indications of myxedema and decreased levels of 
circulating thyroid hormones T4 and/or T3 by specific assays.  38 
C.F.R. Part 4, Diagnostic Code 7903 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

At the February 1993 hearing on appeal, the veteran testified 
that presently he would become tired easily.  He stated that he 
would specifically become tired when it was hot.  The veteran 
also reported that he would become weak and then just collapse.  
He stated that he was always falling.  The veteran indicated that 
he collapsed three times in the previous year.  The veteran 
reported that he was taking medication for his thyroid disorder.  

The veteran underwent a VA general medical examination in January 
1996.  It was noted that the veteran had been adequately treated 
for his hypothyroidism with thyroid replacement.  The veteran 
complained of chronic fatigue and indicated that he needed to 
take breaks periodically throughout the day, generally lasting 
about five minutes.  The veteran also reported that he was 
periodically overcome with a sensation of generalized weakness 
which would cause him to fall.  It was observed that treatment of 
the veteran's hypothyroidism did not result in a decrease of 
symptoms.  The examiner noted that the veteran's pulse was 70 and 
his heart had normal S1/S2 without S3/S4 murmur.  The veteran's 
weight was noted to be 165 pounds.  The examiner noted that the 
veteran's bowel sounds were present and his abdomen was soft, 
nontender and without hepatosplenomegaly or masses.  The 
diagnoses included hypothyroidism, status post radioactive iodine 
treatment with subsequent development of hypothyroidism and 
episodic falling of unknown etiology.  

The veteran underwent a VA "hypothyroidism" examination in 
September 1996.  The veteran reported that he would have severe 
weakness that could last three to five minutes and that such 
episodes could occur three to five times a year.  He reported 
that his last episode was two months earlier.  It was noted that 
the veteran denied any episodes of muscle weakness between the 
falling episodes and indicated that he had variable heat or cold 
intolerance.  The veteran also reported that he had chronic 
fatigue.  The examiner reported that the veteran's weight was 155 
pounds and that he appeared euthyroid.  The veteran was noted to 
be well-developed, well-nourished and in no acute distress.  The 
examiner noted that the veteran's thyroid gland was small and 
that no nodules were palpable and no bruits were heard.  The 
veteran's heart rate was 64 and regular.  It was noted that the 
veteran complained of moderate fatigue and denied any 
cardiovascular, gastrointestinal or nervous symptomatology.  The 
examiner indicated that the veteran was alert and oriented.  It 
was observed that continuous medication was required.  The 
veteran did not know of myxedema.  The examiner stated that the 
veteran required Synthroid for treatment of hypothyroidism.  The 
diagnoses included Post I-131 therapy, hypothyroidism (history) 
and recurrent episodes of marked weakness, consider periodic 
paralysis (hypokalemic).  A September 1996 triiodothyronine test 
did not showed a result of 140 with a range of 80 to 200.  

Private treatment records dated from February 1996 to September 
1998 indicated that the veteran continued to receive treatment 
for multiple disorders including his service-connected 
hypothyroidism.  January 1997, January 1998 and September 1998 
thyroid panel reports indicated results which were noted to be in 
the normal range.  

The veteran underwent an internal medicine examination for VA 
purposes in December 1998.  He reported that his main symptoms 
consisted of feeling tired and exhausted.  The veteran indicated 
that at times he would feel like he would drop to the floor.  He 
noted that such had happened on a number of occasions with no 
loss of consciousness.  The examiner noted that the veteran 
denied changes in his appetite or bowel habits, constipation or 
diarrhea.  The veteran denied any changes in his weight and 
indicated that such had been stable for the last ten years.  The 
examiner reported that the veteran's pulse was 80 with regular 
rate and rhythm.  There were no nodes, bruits or thyroid 
enlargement on examination of the neck.  The examiner noted that 
there was no tracheal deviation by substernal thyroid.  It was 
noted that there were no cranial nerve deficits.  The examiner 
noted that the veteran's thyroid size was not palpable, there 
were no eye signs, tremors or myxedema present and there was no 
residuals of previous thyroid disease.  The impression included 
hypothyroidism, on replacement therapy, euthyroid state, status 
post radioactive iodine therapy for hypothyroidism and falling 
episodes with weakness, must rule out periodic weakness with 
hypokalemia.  The examiner commented that the veteran was 
presently on an adequate dosage of thyroid replacement according 
to his previous laboratory tests and that he presently clinically 
appeared euthyroid.  A December 1999 report of a thyroid panel 
indicated what was noted to be results in the normal range.  The 
T3 was 31, T4 was 5.1 and free T4 index was 1.6.  

The Board has made a careful longitudinal review of the record.  
It is observed that the clinical and other probative evidence of 
record fails to indicate that the veteran suffers from 
symptomatology productive of more than hypothyroidism with 
fatigability or continuous medication required for control.  38 
C.F.R. Part 4, Diagnostic Code 7903 (1998).  The most recent 
internal medicine examination report for VA purposes, noted that 
the veteran reported that his main symptoms consisted of feeling 
tired and exhausted.  He also indicated that at times he would 
feel like he would drop to the floor.  The examiner noted that 
the veteran denied changes in appetite or bowel habits, 
constipation or diarrhea.  He also denied that there were any 
changes in his weight and indicated that such had been stable for 
the last ten years.  On examination of the veteran's neck, there 
were no nodes, bruits, thyroid enlargement or tracheal deviation 
by the substernal thyroid.  There were also no cranial nerve 
deficits.  The examiner indicated that the veteran's thyroid size 
was not palpable and there were no eye signs, tremors or myxedema 
present.  The examiner noted that there were no residuals of the 
previous thyroid disease.  The impression included 
hypothyroidism, on replacement therapy, euthyroid state, status 
post radioactive iodine therapy for hyperthyroidism and falling 
episodes with weakness, must rule out periodic weakness with 
hypokalemia.  The examiner commented that the veteran was 
presently on an adequate dosage of thyroid replacement according 
to his previous laboratory tests and that he presently clinically 
appeared euthyroid.  A December 1999 report of a thyroid panel 
indicated what was noted to be results in the normal range.  

Additionally, the Board notes that a September 1996 VA 
"hypothyroidism" examination report noted that the veteran 
reported that episodes of "collapse" without unconsciousness.  
He also indicated that he had chronic fatigue.  The examiner 
reported that the veteran's weight was 155 pounds and that he 
appeared euthyroid.  The veteran's thyroid gland was small, no 
nodules were palpable and no bruits were heard.  The examiner 
also indicated that the veteran was alert and oriented and that 
he denied any gastrointestinal or nervous symptomatology.  The 
veteran was noted to be on continuous medication.  The diagnoses, 
at that time, included Post I-131 therapy, hypothyroidism 
(history) and recurrent episodes of marked weakness, consider 
periodic paralysis (hypokalemic).  The Board observes that 
private and VA thyroid panels dated from September 1996 through 
September 1998, indicated results which were noted to be in the 
normal range.  

The Board observes that the medical evidence of record fails to 
indicate what could reasonably be considered to be hypothyroidism 
with fatigability, constipation and mental sluggishness, as 
required for a 30 percent evaluation pursuant to the appropriate 
schedular criteria noted above.  The Board notes that the 
December 1998 internal medicine examination report for VA 
purposes specifically noted that the veteran denied changes in 
appetite or bowel habits, constipation or diarrhea.  Also, the 
examiner indicated that there were no residuals of the veteran's 
previous thyroid disease.  Additionally, the September 1996 VA 
"hyperthyroidism" examination report noted that the veteran was 
alert and oriented with no gastrointestinal or nervous 
symptomatology.  The Board simply cannot conclude, based on the 
evidence of record, that the veteran suffers from symptomatology 
indicative of an evaluation in excess of the already assigned 10 
percent evaluation which contemplates fatigability and continuous 
medication for control.  

Additionally, to ensure that the veteran is not prejudiced by the 
Board's decision to evaluate him under the new regulations, the 
regulations in effect prior to June 6, 1996, will also be 
examined to determine if an increased evaluation could be made 
thereunder.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 30 
percent evaluation under the old criteria requires moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema and decreased levels of circulating 
thyroid hormones T4 and/or T3 by specific assays.  38 C.F.R. Part 
4, Diagnostic Code 6513 (1996).  As noted above, the December 
1998 internal medicine examination report for VA purposes and the 
September 1996 VA "hypothyroidism" examination reports do not 
indicate any evidence of mental sluggishness or myxedema.  
Additionally, the thyroid panels of record, including a December 
1999 report, indicate results noted to be in the normal range.  
The Board observes that the evidence of record simply does not 
satisfy the criteria for a 30 percent evaluation under the new or 
old regulations.  Therefore, the Board concludes that the 10 
percent disability evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an increased 
evaluation for hypothyroidism with a history of thyrotoxicosis is 
denied.  


ORDER

Service connection for a lumbosacral spine disorder is denied.  
Service connection for a right shoulder disorder is denied.  
Service connection for a right knee disorder is denied.  Service 
connection for post-operative residuals of bilateral carpal 
tunnel syndrome is denied.  An increased evaluation for 
hypothyroidism with a history of thyrotoxicosis, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

